DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,522,903 to Shively.
Re-claims 1 and 11, Shively discloses a brake adjuster comprising: a housing 33 is coupled to a brake actuator push rod 44; a control unit (at least part of 22/28/41) is rotatably coupled to the housing, the control unit is coupled to a reference point 43 of a vehicle such that the housing rotates with respect to the control unit as the brake actuator push rod extends outward to apply a brake of the vehicle and retracts to disengage the brake, the control unit causes adjustment of the brake as the brake actuator push rod retracts (as part of element 28), the control unit comprises a first indicator and a second indicator (markings 53), the housing comprises a third indicator 52, wherein the third indicator is adjacent the first indicator when the brake actuator push rod is retracted in a brake disengaged position, and wherein the third indicator is adjacent the second indicator when the brake actuator push rod is extended to a brake over-stroke position.
Re-claim 12, the housing comprises a base 36and a cover plate 41 joined to the base, the cover plate comprises the first and second indicators.
Re-claim 13, the control unit comprise a control disc having teeth 22, and a pinion 18 is coupled to the housing and engages the teeth of the control disc.
Allowable Subject Matter
Claims 2-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Freeman et al. teach an adjuster with wear indication means.  Prince, Salazar, Heman and Mariappan each teach an adjuster with wear indication.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657